
	
		II
		110th CONGRESS
		2d Session
		S. 2968
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2008
			Mr. Rockefeller
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide emergency assistance for families receiving
		  assistance under part A of title IV of the Social Security Act and low-income
		  working families.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Low-Income Gasoline Assistance
			 Program Act.
		2.PurposeThe purpose of this Act is to create new
			 emergency assistance programs to assist families receiving assistance under
			 part A of title IV of the Social Security
			 Act and low-income working families to meet the increasing price of
			 gasoline.
		3.DefinitionsIn this Act:
			(1)Covered
			 activitiesThe term covered activities means—
				(A)work
			 activities;
				(B)education
			 directly related to employment; or
				(C)activities
			 related to necessary scheduled medical treatment.
				(2)GasolineThe
			 term gasoline has the meaning given the term in section 4083(a)(2)
			 of the Internal Revenue Code of 1986.
			(3)HouseholdThe
			 term household has the meaning given the term in section 2603 of
			 the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C.
			 8622).
			(4)Poverty level;
			 State median incomeThe terms poverty level and
			 State median income have the meanings given the terms in section
			 2603 of the Low-Income Home Energy Assistance Act of 1981.
			(5)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
			(6)StateThe
			 term State means each of the several States, the District of
			 Columbia, and the Commonwealth of Puerto Rico.
			(7)Work
			 activitiesThe term work activities has the meaning
			 given the term in section 407(d) of the
			 Social Security Act (42 U.S.C.
			 607(d)).
			4.Emergency
			 assistance programsThe
			 Secretary shall make grants to States from allotments made under section 5 to
			 enable the States to establish emergency assistance programs and to provide,
			 through the programs, payments to eligible households to enable the households
			 to purchase gasoline.
		5.State
			 allotmentsFrom the funds
			 appropriated under section 12 for a fiscal year and remaining after the
			 reservation made in section 11, the Secretary shall allot to each State an
			 amount that bears the same relation to such remainder as the amount the State
			 receives under section 675B of the Community Services Block Grant Act
			 (42 U.S.C.
			 9906) for that year bears to the amount all States receive
			 under that section for that year.
		6.State
			 applications
			(a)In
			 generalTo be eligible to receive a grant under this Act, a State
			 shall submit an application to the Secretary at such time, in such manner, and
			 containing such information as the Secretary may require.
			(b)ContentsAt
			 a minimum, the application shall contain—
				(1)information
			 designating a State agency to carry out the emergency assistance program in the
			 State, which shall be—
					(A)the State agency
			 specified in the State plan submitted under
			 section
			 402 of the Social Security
			 Act (42
			 U.S.C. 602); or
					(B)the State agency
			 designated under section 676(a) of the Community Services Block Grant Act
			 (42 U.S.C.
			 9908(a)); and
					(2)information
			 describing the emergency assistance program to be carried out in the
			 State.
				7.Eligible
			 households
			(a)In
			 generalTo be eligible to receive a payment from a State under
			 this Act, a household shall submit an application to the State at such time, in
			 such manner, and containing such information as the State may require.
			(b)ContentsThe
			 applicant shall include in the application information demonstrating
			 that—
				(1)1 or more
			 individuals in the applicant’s household individually drive not less than 30
			 miles per day, or not less than 150 miles per week, to or from covered
			 activities; and
				(2)(A)(i)1 or more individuals
			 in that household were receiving assistance (including services) under the
			 State program funded under part A of title IV of the
			 Social Security Act (42 U.S.C. 601 et
			 seq.) within the 24-month period ending on the date of submission of the
			 application; and
						(ii)no individual in that household is
			 receiving that assistance, as of the date of submission of the
			 application;
						(B)(i)1 or more individuals
			 in that household are receiving assistance (including services) under that
			 State program; and
						(ii)such individuals are engaged in work
			 activities and are meeting the other requirements of that part A that are
			 applicable to recipients of such assistance;
						(C)the household meets the eligibility
			 requirements of section 2605(b)(2)(A) of the Low-Income Home Energy Assistance
			 Act of 1981 (42 U.S.C. 8624(b)(2)(A)),
			 other than clause (i) of that section; or
					(D)the household income for the household
			 does not exceed the greater of—
						(i)an amount equal to 150 percent of
			 the poverty level for the State involved; or
						(ii)an amount equal to 60 percent of
			 the State median income.
						(c)RuleFor
			 purposes of subsection (b)(2)(D), a State—
				(1)may not exclude a
			 household from eligibility for a fiscal year solely on the basis of household
			 income if such income is less than 110 percent of the poverty level for such
			 State; but
				(2)may give priority
			 to those households with the highest gasoline costs or needs in relation to
			 household income.
				8.Program
			 requirements
			(a)Determination
			 of trigger amount
				(1)Determination
			 of gasolineThe Secretary of Health and Human Services, in
			 consultation with the Secretary of Energy, shall determine a grade of gasoline
			 for which price determinations will be made under this subsection, which shall
			 be a type of gasoline that has a specified octane rating or other specified
			 characteristic.
				(2)Determination
			 of calculationThe Secretary of Health and Human Services, in
			 consultation with the Secretary of Energy, shall determine a method for
			 calculating the average per gallon price of the covered grade of gasoline in
			 each State.
				(3)BaselineThe
			 Secretary of Health and Human Services, in consultation with the Secretary of
			 Energy, shall calculate, in accordance with paragraph (2), the average per
			 gallon price of the covered grade of gasoline in each State as of December 31,
			 2007.
				(4)Trigger and
			 release pricesThe Secretary of Health and Human Services, in
			 consultation with the Secretary of Energy, shall calculate—
					(A)the trigger price
			 for each State by multiplying the price calculated under paragraph (3) by 115
			 percent; and
					(B)the release price
			 for each State by multiplying the price calculated under paragraph (3) by 110
			 percent.
					(b)Payments
				(1)Availability
					(A)Monthly price
			 calculationThe Secretary of Health and Human Services, in
			 consultation with the Secretary of Energy, shall calculate, in accordance with
			 subsection (a)(2), the average per gallon price of the covered grade of
			 gasoline in each State for each month.
					(B)DeterminationIf
			 the Secretary of Health and Human Services, in consultation with the Secretary
			 of Energy, determines that the price in a State calculated under subparagraph
			 (A) for a month—
						(i)is
			 more than the trigger price for the State, the State shall provide payments in
			 accordance with this subsection for the following month; and
						(ii)is
			 less than the release price for the State, the State shall suspend provision of
			 the payments, not earlier than 30 days after the date of the determination, for
			 the following month.
						(2)General
			 authorityExcept as provided in subsection (c), the State shall
			 use funds received through a grant made under section 4 (including a grant
			 increased under section 11(2)) and any funds made available to the State under
			 section
			 404(d)(4) of the Social Security
			 Act (42 U.S.C. 604(d)(4)) to make
			 payments under this Act to eligible households.
				(3)PeriodAn
			 eligible household with an application approved under section 7 may receive
			 payments under this Act for not more than 3 months. The household may submit
			 additional applications under section 7, and may receive payments under this
			 Act for not more than 3 months for each such application approved by the
			 State.
				(4)AmountThe
			 State shall make the payments in amounts of not less than $100, and not more
			 than $165, per month. The State may determine the amount of the payments on a
			 sliding scale, taking into consideration the household income of the eligible
			 households.
				(c)State
			 administrationThe State may use not more than 10 percent of the
			 funds described in subsection (b)(2) to pay for the cost of administering this
			 Act.
			(d)DefinitionsIn
			 this section:
				(1)Covered
			 gradeThe term covered grade means the grade of
			 gasoline determined under subsection (a)(1).
				(2)Release
			 priceThe term release price means the release price
			 calculated under subsection (a)(4)(B).
				(3)Trigger
			 priceThe term trigger price means the trigger price
			 calculated under subsection (a)(4)(A).
				9.Treatment of
			 benefits
			(a)Income or
			 resourcesNotwithstanding any other law, the value of any payment
			 provided under this Act shall not be treated as income or resources for
			 purposes of—
				(1)any other Federal
			 or federally assisted program that bases eligibility, or the amount of
			 benefits, on need; or
				(2)the Internal
			 Revenue Code of 1986.
				(b)TANF
			 assistanceFor purposes of part A of title IV of the
			 Social Security Act (42 U.S.C. 601 et
			 seq.), a payment provided under this Act shall not be considered to be
			 assistance provided by a State under that part, regardless of whether the State
			 uses funds made available under section 404(d)(4) of the
			 Social Security Act (42 U.S.C.
			 604(d)(4)) to make payments under this Act. The period for
			 which such payments are provided under this Act shall not be considered to be
			 part of the 60-month period described in
			 section
			 408(a)(7) of the Social Security
			 Act (42 U.S.C. 608(a)(7)).
			10.Authority to
			 use funds for temporary assistance for needy familiesSection 404(d) of the
			 Social Security Act (42 U.S.C. 604(d))
			 is amended—
			(1)in paragraph
			 (3)(A), by striking paragraph (1) and inserting paragraph
			 (1) or (4); and
			(2)by adding at the
			 end the following:
				
					(4)Other State
				programsA State may use funds from any grant made to the State
				under section 403(a) for a fiscal year to carry out a State program pursuant to
				the Low-Income Gasoline Assistance Program
				Act.
					.
			11.Discretionary
			 activities by the SecretaryThe Secretary of Health and Human Services
			 may reserve not more than 5 percent of the funds appropriated under section 12
			 for a fiscal year—
			(1)to pay for the
			 cost of administering this Act; and
			(2)to increase the
			 cost of a grant made to a State under section 4, in any case in which the
			 Secretary determines that emergency conditions relating to gasoline prices
			 exist in that State.
			12.Authorization
			 of appropriations
			(a)In
			 generalThere is authorized to be appropriated to carry out this
			 Act $2,000,000,000 for fiscal year 2008 and each subsequent fiscal year.
			(b)AvailabilityAny
			 sums appropriated under subsection (a) for a fiscal year shall remain available
			 until the end of the succeeding fiscal year.
			
